Jewett, Justice.
The teste in the name of the present chief justice, is amendable; he thought the weight of evidence, as gathered from the papers, showed that defendant was in the county of Chenango; without however deciding that point, he was clearly of opinion that the copy of the writ delivered to the defendant at the time of service, was not such a copy as was contemplated by the statute. Service is made, by delivering a copy thereof, certified by the officer serving the same to the 'party required to be summoned, or by leaving such copy, &c. 2 R. S., 579, § 16. The copy served in this case was not certified by either the sheriff or his deputy; the word “copy” appeared upon it, but that could not be considered a certified copy by the officer within the meaning of the statute.
Motion granted with costs.